McMurray, Presiding Judge.
Defendant was convicted of speeding and was given a $100 fine and a 30-day suspended sentence. Following the denial of his motion for new trial, defendant appealed. Held:
1. The citation issued to defendant was not completed for want of attestation. Assuming defendant timely demurred, we find no error requiring reversal. Defendant has not demonstrated that he was unable to prepare his defense or that he was prejudiced otherwise by the defect. Miller v. State, 182 Ga. App. 700 (356 SE2d 900). “Any error *734in failing to try him upon a ‘perfect’ uniform traffic citation was, thus manifestly harmless.” King v. State, 176 Ga. App. 137, 138 (2) (335 SE2d 439) (overruled on other grounds in Copeland v. White, 178 Ga. App. 644 (344 SE2d 436)).
Decided February 21, 1989
Rehearing denied March 13, 1989.
Melvin Wood, pro se.
James L. Webb, Solicitor, Richard Edwards, Assistant Solicitor, for appellee.
2. The testimony of the officer who stopped defendant was not secondary evidence. The officer’s testimony was properly admitted over defendant’s objection. Clarke v. State, 170 Ga. App. 852 (319 SE2d 16).

Judgment affirmed.


Carley, C. J., and Beasley, J., concur.